DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Applicant-Initiated Interview held on May 4, 2021.  Claims 1-7, 9-15, 17-30, and 32-35 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Neil J. Friedrich, on May 7, 2021.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently amended) A system for providing a visual summary of a condition of a patient when traumatic brain injury (TBI) is suspected or diagnosed, the system comprising:
at least one patient condition sensor configured to sense data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from TBI during a rescue , the at least one autonomic physiological vital sign comprising end tidal carbon dioxide (EtCO2) and/or blood oxygen saturation (SpO2);
at least one airflow sensor configured to be in an airflow path in fluid communication with the patient’s airway and configured to sense data representative of ventilations provided to the patient during the rescue 
at least one visual display for providing the visual summary to a user; and
at least one controller electrically coupled to the at least one patient condition sensor and to the at least one visual display, the at least one controller configured to:
receive and process data from the at least one patient condition sensor;
determine the at least one autonomic physiological vital sign for each time interval of a plurality of time intervals based on the processed data;
compare the determined at least one autonomic physiological vital sign for each time interval to a respective physiological vital sign target range;
receive and process data from the at least one airflow sensor;
determine information representative of ventilations provided to the patient;
and
cause the visual display to provide the visual summary comprising at least one visual representation of the at least one autonomic physiological vital sign for each time interval of the plurality of time intervals, at least one visual representation of the ventilation information, and a visual indication of when the at least one autonomic physiological vital sign is outside of the target range indicating hypoxia and/or hyperventilation of the patient during the rescue event.

Claim 2 is amended as follows:
2. (Currently Amended) The system of claim 1, further comprising a sensor configured to sense data representative of the patient

Claim 3 is amended as follows:
3. (Currently Amended) The system of claim 1, wherein the at least one patient condition sensor comprises one or more of a capnometer positioned in an airflow path connected to the patient to sense a concentration of CO2 in the airflow path, or an oxygenation sensor connected to the patient

Claim 32 is amended as follows:
32. (Currently Amended) The system of claim 1, wherein the at least one controller causes the visual display to provide the visual summary during the rescue 

Claim 33 is amended as follows:
33. (Currently Amended) The system of claim 1, wherein the at least one controller causes the visual display to provide the visual summary to a rescuer and/or a user of the system after completion of the rescue 

Claim 34 is amended as follows:
34. (Currently Amended) The system of claim 33, wherein the visual summary provided after completion of the rescue rescuer and/or the user about a quality of care provided to the patient during the rescue 

Claim 35 is amended as follows:
35. (Currently Amended) The system of claim 1, wherein the rescue 

Allowable Subject Matter
Claims 1-7, 9-15, 17-30, and 32-35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, at least one patient condition sensor configured to sense data representative of at least one autonomic physiological vital sign of a patient suspected of suffering from TBI during a rescue event, the at least one autonomic physiological vital sign comprising end tidal carbon dioxide (EtCO2) and/or blood oxygen saturation (SpO2), and providing a visual summary comprising at least one visual representation of the at least one autonomic physiological vital sign for each time interval of the plurality of time intervals, at least one visual representation of the ventilation information, and a visual indication of when the at least one autonomic physiological vital sign is outside of the target range indicating hypoxia and/or hyperventilation of the patient during the rescue event.  
It is noted that the closest prior art, U.S. Patent Publication 2014/0100486 A1, to Alberts, is directed computing, based on test performance data of a user, at least one performance variable characterizing balance and postural stability, and at least one performance variable characterizing vestibuloocular reflex (VOR).  A respective score based on the respective performance variable and based on a set of performance metrics can be computed.
U.S. Patent Publication 2007/0060785 A1, to Freeman et al., is directed to a medical device for assisting rescuers which includes at least one airflow sensor configured to be in an airflow path in fluid communication with the patient’s airway and configured to sense data representative of ventilations provided to the patient.
U.S. Patent Publication 2007/0112275 A1, to Cooke et al., discloses an approach for improving the chances of survival of an individual who has received a trauma, which includes using currently available vital sign measurements to compute at least one new vital sign selected from heart rate variability, pulse pressure, and shock index to provide an early indication of cardiovascular collapse.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFFREY P AIELLO/Examiner, Art Unit 2864